NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)



                                       Monday, June 30, 2014

      Mr. Herman Lee Kindred                        Hon. Michael A. Sheppard
      TDC#671207                                    District Attorney
      McConnell Unit                                307 N. Gonzales
      3001 S. Emily Dr.                             Cuero, TX 77954
      Beeville, TX 78102

      Re:       Cause No. 13-14-00357-CR
      Tr.Ct.No. 13-5-9030
      Style:    In Re Herman Lee Kindred


              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
           24th District Court
           Hon. Sharon Mathis, Jackson County District Clerk